Eisn, C. J.
1. In the granting of letters of administration, where there is no surviving husband or wife, the next of kin of the intestate at the time of his death, according to the laws declaring relationship and distribution, is entitled to such letters. Civil Code, §3367 (2). In such a case, the law of relationship should not be relied on to the exclusion of that of distribution. Murdock v. Hunt, 68 Ga. 164.
Argued December 1,
Decided December 22, 1905.
Application for administration — appeal. ' Before Judge Holden. Warren superior court. April 7, 1905.
L. D. McGregor, for plaintiff: in error. E. P. Davis, contra.
2. When there is no surviving husband, wife, child, or lineal descendant, the brothers and sisters of the intestate inherit; the half-blood on the paternal side inheriting equally with the whole-blood; and the father, if living, inheriting equally with the brothers and sisters. Civil Code, §3355, par. 5, 6.
3. “If there be several of the next of kin equally near in degree, the person selected in writing by a majority of those interested as distributees of the estate, and who are capable of expressing a choice, shall be appointed” administrator. Civil Code, §3367, par. 3.
4. Accordingly, in a contest for letters of administration between a sister of the whole-blood and a brother of the half-blood, on the paternal side of the intestate, when such sister was selected in writing by another sister of the whole-blood, and such brother of the half-blood was so selected by the father of himself and of the intestate, and also by four sisters of the half-blood on the paternal side of the intestate, all of the distributees so making selections being capable of making a choice, the ordinary did not e'rr in appointing the brother of the half-blood as administrator.

Judgment affirmed.


All the Justices conewr.